            Case 2:18-cv-00615-RCM Document 70 Filed 05/21/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEWART ABRAMSON and JAMES
EVERETT SHELTON, individually and on
behalf of a class of all persons and entities       CIVIL ACTION
similarly situated,

                        Plaintiffs,                 NO. 18-cv-615-RCM

                v.

AGENTRA, LLC, KAREN MARIE
EDWARDS, ANGELIC MARKETING
GROUP L.L.C., THERESA JONES and
MATTHEW JONES,

                        Defendants.


                UNOPPOSED MOTION TO SET ASIDE DEFAULT
       AS TO ANGELIC MARKETING GROUP L.L.C. AND MATTHEW JONES

       Defendants, Angelic Marking Group L.L.C. and Matthew Jones (collectively, the

“Movants”), by and through their undersigned attorneys, hereby move this Honorable Court for

an Order opening the default entered against them and in favor of Plaintiffs, Stewart Abramson

and James Everett Shelton (the “Plaintiffs”) on or around May 15, 2019. In support of their

Motion, the Movants aver as follows:

       1.       On or about April 9, 2019, the Plaintiffs filed a Second Amended Class Action

Complaint against Movants (along with Agentra, LLC, Karen Marie Edwards and Theresa

Jones), alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

(“TCPA”).

       2.       The Movants deny any wrongdoing and deny that they have any liability for any

acts and conduct under the TCPA.
            Case 2:18-cv-00615-RCM Document 70 Filed 05/21/19 Page 2 of 3



       3.       Movants retained counsel on May 20, 2019. Movants’ counsel is in the process

of investigating the allegations and claims set forth in the Second Amended Class Action

Complaint.

       4.       Movants’ counsel immediately contacted Plaintiffs’ counsel. Movants’ counsel

requested that Plaintiffs’ counsel consent to the entry of an Order opening the judgment and

providing Movants’ with twenty (20) days to file a response to the Second Amended Class

Action Complaint and Plaintiffs’ counsel has consented to the request.

       WHEREFORE, Movants, Angelic Marketing Group, L.L.C. and Matthew Jones,

respectfully request that this Court open the Default and permit Movants twenty days to file a

response to Plaintiffs’ Second Amended Class Action Complaint.



Date: May 21, 2019                      Respectfully submitted,

                                        COHEN SEGLIAS PALLAS GREENHALL &
                                        FURMAN, PC


                                        /s/ James McNally
                                        James McNally, Esq.
                                        Pa. I.D. No. 78341
                                        525 William Penn Place, Suite 3005
                                        Pittsburgh, PA 15219
                                        (412) 434-5530
                                        jmcnally@cohenseglias.com

                                        Attorneys for Defendants, Angelic Marketing
                                        Group, L.L.C., and Matthew Jones
         Case 2:18-cv-00615-RCM Document 70 Filed 05/21/19 Page 3 of 3



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


STEWART ABRAMSON and JAMES
EVERETT SHELTON, individually and on
behalf of a class of all persons and entities        CIVIL ACTION
similarly situated,

                      Plaintiffs,                    NO. 18-cv-615-RCM

              v.

AGENTRA, LLC, KAREN MARIE
EDWARDS, ANGELIC MARKETING
GROUP L.L.C., THERESA JONES and
MATTHEW JONES,

                      Defendants.


                                CERTIFICATE OF SERVICE

       I hereby certify on the 21st day of May, 2019, a true copy of the Unopposed Motion to Set
Aside Default as to Angelic Marketing Group L.L.C. and Matthew Jones was served via the
Court’s ECF system on all parties set up to receive electronic notices and the following:


     Anthony I. Paronich                          Clayton S. Morrow
     99 High Street                               Morrow & Artim, PC
     Boston, MA 02110                             304 Ross Street, 7th Floor
     anthony@paronichlaw.com                      Pittsburgh, PA 15219
     Attorney for Stewart Abramson                cmorrow@allconsumerlaw.com
     and James Everett Shelton                    Attorney for Stewart Abramson


     Robert B. Cottington
     Cohen & Grigsby, P.C.
     625 Liberty Avenue
     Pittsburgh, PA 15222
     rcottington@cohenlaw.com
     Attorney for Agentra, LLC


                                                              /s/ James McNally
                                                              James McNally
